

117 HR 3324 IH: Incentivize Residential Energy Efficiency Act of 2021
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3324IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Williams of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the nonbusiness energy property credit.1.Short titleThis Act may be cited as the Incentivize Residential Energy Efficiency Act of 2021.2.Nonbusiness energy property credit made permanent(a)In generalSection 25C of the Internal Revenue Code of 1986 is amended by striking subsection (g).(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2021.